IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1181
                             Filed October 19, 2022


IN THE INTEREST OF L.B., L.H., A.H., and S.H.,
Minor Children,

A.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Kimberly K.

Shepherd, District Associate Judge.



       The mother appeals the termination of her parental rights to four of her

children. AFFIRMED.



       Taryn R. McCarthy of Clemens, Walters, Conlon, Runde & Hiatt, L.L.P.,

Dubuque, for appellant mother.

       Thomas J. Miller, Attorney General, and Dion D. Trowers, Assistant

Attorney General, for appellee State.

       Rebecca Sharpe, Bettendorf, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


GREER, Judge.

       The mother appeals the termination of her parental rights to four1 of her

children: S.H. and A.H., born in 2015; L.H., born in 2016; and L.B., born in 2019. 2

The juvenile court terminated the mother’s parental rights to all four children under

paragraphs (d) and (e) of Iowa Code section 232.116(1) (2022); it also terminated

her rights to S.H., A.H., and L.H. under paragraph (f) and to L.B under paragraph

(h). The mother challenges the grounds for termination, asserts the loss of her

rights is not in the children’s best interests, and urges us to apply an exception to

termination to save the parent-child relationships. In the alternative, she requests

additional time to work toward reunification or that the children be placed in a

guardianship with their maternal great-grandparents while she maintains her

parental rights.

       We review termination proceedings de novo. In re A.B., 815 N.W.2d 764,

773 (Iowa 2012).

       We begin by reviewing the grounds for termination; we may affirm on any

ground we find supported by clear and convincing evidence in the record. Id. at

774. We choose to review termination under paragraphs (f) and (h), which require

proof of several elements including proof the children cannot be returned to the




1 The mother has a daughter who was removed from her care while the family still
lived in Michigan—before they moved to Iowa in 2020—and was placed with her
father. That daughter is not at issue here. Additionally, the mother’s sixth child
was born in late 2021; the mother maintained custody of that child as of the time
of the termination trial in May 2022.
2 The fathers of the children were also involved in termination proceedings, but

those cases were separate from the termination trial involving the mother. No
father is a party to this appeal.
                                        3


parent’s custody at the time of the termination trial.           See Iowa Code

§ 232.116(1)(f)(4), (h)(4); see also In re D.W., 791 N.W.2d 703, 710 (Iowa 2010).

      According to the family’s social worker, this family has a history of “lack of

stable housing, lack of consistent employment, domestic violence, and dependent

relationships.” These issues were present when the family lived in Michigan, and

the children were removed from the mother’s care by the Michigan-equivalent of

DHHS3 as a result. The last of the returned-children came back into the mother’s

care in June 2020,4 and the family moved to Iowa shortly after. DHHS became

involved with the family in December 2020. DHHS’s initial concerns involved

allegations the mother physically abused one of the children5 and that she had

turned a door handle around and was locking the four children in a bedroom. After

interacting with the family, DHHS became further concerned the mother had

unaddressed mental-health needs and that the family was experiencing housing

instability. The children were initially placed in the care of a relative with the

mother’s agreement, but the mother did not cooperate with services and refused

to sign a safety plan, so the children were formally removed from the mother’s care

in February 2021.




3 In 2022, the Iowa legislature merged the department of human services with the
department of public health into the Iowa Department of Health and Human
Services (DHHS), with the transition starting July 1, 2022. See 2022 Iowa Acts
ch. 1131 § 51.
4 The daughter who was removed and then placed in the care of her father was

never returned to the mother. The other children were returned in stages—not all
at once.
5 DHHS issued a founded child abuse report, which concluded the mother caused

bruising on one of the children by spanking them.
                                         4


       The children remained outside of the mother’s care from February 2021

through the time of the termination trial in May 2022. During those approximately

fifteen months, little progress was made. The mother did not address her mental

health, as she said she found therapy triggering.6 The mother and her paramour

rented a three-bedroom apartment along with the paramour’s mother about one

month before the termination trial, which is a positive, but it was also the sixth or

seventh place the mother lived during the fifteen months. The mother testified the

four children would be able to share the third bedroom with the use of two sets of

bunk beds, but she did not yet have any beds for the children at the time of the

termination trial.   The mother’s fully supervised visits with the children were

described as chaotic and a “free-for-all,” with the mother generally unable to

manage or redirect the children.     This sometimes led the children to placing

themselves in dangerous situations—such as trying to ride a toy down the stairs—

and left the mother overwhelmed, yelling and cursing at the children. The social

worker contrasted these situations to times she saw the children in the home of

their great-grandparents—with whom they have been living since July 2020—


6 The mother has a long history of trauma. She spent time in a foster care as a
child, has been the victim of domestic violence in her romantic relationships, and
had a non-fatal suicide attempt in 2019.
        She reported completing a number of psychological evaluations before
DHHS’s involvement and told workers she had been diagnosed with depression,
post-traumatic stress disorder, and anxiety. But, when asked, the mother refused
to sign releases allowing DHHS to access any previous evaluations. In a report to
the court, the social worker noted the mother “frequently displays erratic behaviors
and angry outbursts of screaming at others when she disagrees with them.”
        In June 2021, the mother went for an intake interview with mental-health
services; the therapist-evaluator stated the mother would be “discharged when she
has increased her overall coping skills and has begun to process past trauma.”
The mother attended a few therapy sessions but quit attending by November 2021,
self-reporting she had no current mental-health concerns.
                                           5


stating the children’s behaviors are “starkly different” and the “children are

manageable” when they are with their great-grandparents. The social worker

testified:

        I don’t think the issues have been resolved that would keep the
        children safe. I have concerns about long-term stability, follow-
        through, identifying significant needs that [the mother] would have
        which would include the mental health piece, participating in her
        children’s activities such as doctor appointments, therapy
        appointments, things like that, being able to keep them on a
        schedule. [The mother] even struggles at this point with her
        interaction with the children in trying to remain calm. During that time
        she often raises her voice. She also swears, and services have been
        in place over a year and that pattern still continues. My concern with
        that being is it appeared she was frustrated and overwhelmed at the
        beginning of the onset of the case, but the child abuse assessment—
        and children were locked in the room and neglected and my worry
        would be that would happen again, seeing how the interactions
        occurred now that that behavior on her part hasn’t changed.

        While the mother recently obtained housing and employment, we cannot

say the mother could resume parenting the children at the time of the termination

trial. The mother had not worked on her mental health, she did not display

improved parenting abilities, and the children would not have anywhere to sleep in

the mother’s home. See In Z.P., 948 N.W.2d 518, 524–25 (Iowa 2020) (affirming

termination of parental rights when father could not begin caring for child because

the father “did not have a sleeping arrangement suitable for a toddler” and “had

not made the necessary progress to serve as a safe home for the young child”); In

re A.S., 906 N.W.2d 467, 473 (Iowa 2018) (upholding termination of mother’s

parental rights where the mother “ha[d] not progressed to the point where she can

care for the child without ongoing assistance”). The State proved the grounds for

termination under paragraphs (f) and (h).
                                          6


       Next, the mother argues termination of her rights is not in the children’s best

interests. See Iowa Code § 232.116(2). Since 2016, the mother has been involved

with the equivalent of DHHS in three states: Florida, Michigan, and Iowa. Despite

years of services off and on, the mother continues to struggle with properly

supervising and caring for her children. In contrast, the social worker testified that

since the children were placed in the care of their great-grandparents, “the children

have made pretty remarkable improvement. They have become calmer. They are

showing improvement in school; behaviors have decreased. When they are in

their [great-grandparents’] care, they listen and follow directions.” The great-

grandparents have been referred for an adoptive home study and, according to the

social worker, they have expressed their intention and willingness to “do what they

need to do to keep the children in their care.” See id. § 232.116(2)(b) (considering

whether the foster family “is able and willing to permanently integrate the child into

the foster family” as part of the best-interests determination). Termination of the

mother’s parental rights is in the children’s best interests.

       The mother asserts a permissive factor should be applied to save her

relationships with her children, arguing the children would be detrimentally affected

by the loss of her rights because of the close bond she shares with each child, see

id. § 232.116(3)(c), and arguing termination was unnecessary because the

children were in the care of their great-grandparents, see id. § 232.116(3)(a). As

a parent requesting an exception to termination, the mother bears the burden to

convince us to use our discretion in favor of an exception. See A.S., 906 N.W.2d

at 475–76. The great-grandparents were caring for the mother’s children, but

DHHS—not the great-grandparents—maintained the legal custody of the children,
                                         7


so section 232.116(3)(a) is not applicable. See In re A.M., 843 N.W.2d 100, 113

(Iowa 2014). And, other than testifying the termination of her rights would “destroy

[her] children,” the mother offered no evidence to establish the children would be

disadvantaged by the termination such that it overcomes the mother’s inability to

provide them a safe, stable home. See D.W., 791 N.W.2d at 709. The application

of section 232.116(3)(c) is not warranted here.

       Alternatively, even if termination was proper, the mother asks for additional

time to work toward reunification. Iowa Code section 232.104(2)(b) allows the

court to delay permanency six months if the parent will be able to resume parenting

by the end of that time. But the mother’s testimony at the termination trial showed

that she is either not willing or able to understand her role in DHHS’s and the

juvenile court’s involvement with her family. As the juvenile court stated in its

termination order:

      [T]he mother, expressed blame toward [DHHS] and the “system” for
      “hounding her.” She indicated that she believes the reason the court
      is involved with her children is because of the housing issues of the
      family. The mother did not acknowledge that her actions had any part
      in the court involvement with this family. The mother did not
      understand why the lack of stability in the lives of her children was a
      problem, despite the fact that she recognizes how significantly the
      behavior of her children has improved since stability was introduced
      into their lives. . . . The mother has repeatedly resisted any services
      regarding counseling, however, the mother has not taken any steps
      on her own to address her mental health and the trauma she has
      experience through years of domestic violence.

When asked by her attorney what she needed to do if she was given more time to

reunify with the children, the mother testified, “Maintain housing, and from my

personal viewing that’s pretty much all that I feel like we need. That’s all we need

to do is maintain housing.” Without recognizing the work that still needs to be
                                          8


done, we cannot say the mother will make the necessary changes if given a short

extension.

       Finally, the mother asks that, rather than termination of her parental rights,

the children be placed in a guardianship with the great-grandparents. See Iowa

Code §§ 232.117(5) (allowing the court to not terminate but instead enter a

permanency order); 232.104(2)(d)(1) (allowing the court to “[t]ransfer guardianship

and custody of the child to a suitable person”). But before the court can order such

a guardianship, it must conclude that termination of the parent’s rights is not in the

children’s best interests. See id. § 232.104(4)(a). And we have already concluded

termination is in these children’s best interests. Plus, the social worker testified

that a guardianship was considered in this case but was ultimately not

recommended by DHHS because the “[great-]grandparents’ income is limited, and

that a guardianship would not provide them any kind of subsidy [so] it would be

difficult for them to—as the children continued to grow and have needs, to be able

to afford to raise them on [the great-grandparents’] limited income.”

       We affirm the termination of the mother’s parental rights to these four

children.

       AFFIRMED.